EXHIBIT 10.4



FAIRPOINT COMMUNICATIONS, INC.
AMENDED AND RESTATED 2010 LONG TERM INCENTIVE PLAN
(as amended and restated effective May 12, 2014)
____________________________
Stock Option Award Agreement: Employees
____________________________


You are hereby awarded this stock option (the “Option”) to purchase Shares of
FairPoint Communications, Inc. (the “Company”), subject to the terms and
conditions set forth in this Stock Option Award Agreement (the “Award
Agreement”) and in the Amended and Restated 2010 Long Term Incentive Plan (the
“Plan”). A copy of the Plan is attached as Exhibit A. Terms below that begin
with capital letters have the special meaning set forth in the Plan (or in this
Award Agreement, if defined herein).
This Award is conditioned on your execution of this Award Agreement within five
(5) days after the Grant Date specified in Section 1 below. By executing this
Award Agreement, you will be irrevocably agreeing that all of your rights under
this Award will be determined solely and exclusively by reference to the terms
and conditions of the Plan, subject to the provisions set forth below. As a
result, you should not execute this Award Agreement until you have (i) carefully
considered the terms and conditions of the Plan and this Award (including all of
the attached Exhibits), and (ii) consulted with your personal legal and tax
advisors about all of these documents.
1.Specific Terms. Your Option has the following terms:
Name of Participant
 
Type of Option
¨ Incentive Stock Option (ISO)
¨ Non-Incentive Stock Option (non-ISO)
Grant Date
 
Expiration Date
10 years after Grant Date, at 5:00 p.m. (E.D.T. or E.S.T., as applicable) on the
Expiration Date.
Exercise Price
$
Number of Shares subject to Award
 
Vesting
Your Award will vest, and thereby become exercisable with respect to the number
of Shares covered by this Award, at the rate of _______ percent (__%) on the
Grant Date, and an additional_______ percent (__%) on each of the next ____ (__)
annual anniversaries of the Grant Date, provided that your Continuous Service
has not ended before the particular vesting date (subject to any employment
agreement between you and the Company).
Accelerated Vesting
¨ You will become 100% vested in this Award upon a Change in Control.
¨ If your Continuous Service terminates without Cause, vesting will accelerate
to the extent necessary so that you become at least _______ percent (__%) vested
in the Number of Shares Subject to Award (as designated above), plus an
additional _______ percent (__%) of such number for each completed year of your
Continuous Service beyond the first year after the Grant Date (up to 100% in the
aggregate). If your Continuous Service ends due to your death or Disability, you
will become vested in this Award to the extent vesting would have otherwise
occurred within the one-year period following termination of your Continuous
Service.
Recapture and Recoupment
¨ Plan §10 shall apply re Termination, Rescission, and
    Recapture of this Award.
¨ Plan §11 shall apply re Recoupment of this Award.

2.    Manner of Exercise. This Option shall be exercised in the manner set forth
in the Plan, using the exercise form attached hereto as Exhibit B. The amount of
Shares for which this Option may be exercised is cumulative; that is, if you
fail to exercise this Option for all of the Shares vested under this Option
during any period set forth above, then any Shares subject hereto that are not
exercised during such period may be exercised during any subsequent period,
until the expiration or termination of this Option pursuant to Sections 1 and 4
of this Award Agreement and the terms of the Plan. Fractional Shares may not be
purchased.
3.    Special ISO Provisions. If designated as an ISO, this Option shall be
treated as an ISO to the extent allowable under Section 422 of the Code, and
shall otherwise be treated as a Non-ISO. If you sell or otherwise dispose of
Shares acquired upon the exercise of an ISO within 1 year from the date such
Shares were acquired or 2 years from the Grant Date, you agree to deliver a
written report to the Company within 10 days following the sale or other
disposition of such Shares detailing the net proceeds of such sale or
disposition.
4.    Termination of Continuous Service. Subject to the terms of any employment
agreement between you and the Company (and/or any of its subsidiaries) that is
in effect when your Continuous Service terminates, this Award shall be canceled
and become automatically null and void immediately after termination of your
Continuous Service for any reason, but only to the extent your rights under this
Option have not become vested, pursuant to the terms of Section 1 above, on or
before your Continuous Service ends.
5.    Designation of Beneficiary. Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a death beneficiary (the “Beneficiary”)
to your interest if any, in this Award and any underlying Shares. You shall
designate the Beneficiary by completing and executing a designation of
beneficiary agreement substantially in the form attached hereto as Exhibit C
(the “Designation of Death Beneficiary”) and delivering an executed copy of the
Designation of Beneficiary to the Company. To the extent you do not duly
designate a beneficiary who survives you, your estate will automatically be your
beneficiary.
6.    Restrictions on Transfer of Award. Your rights under this Award Agreement
may not be sold, pledged, or otherwise transferred without the prior written
consent of the Committee, except as hereinafter provided. If this Option is
designated in Section 1 to be a non-ISO, you may transfer it during your
lifetime under the following limited circumstances: (i) by instrument to an
inter vivos or testamentary trust (or other entity) in which each beneficiary is
a Permitted Transferee, as defined in subsection (ii) of this Section, or (ii)
by gift to charitable institutions or by gift to any of the following relatives
of yours: any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, domestic partner, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
and this shall include adoptive relationships (each a “Permitted Transferee”).
Any Permitted Transferee of your rights shall succeed and be subject to all of
the terms of this Award Agreement and the Plan.
7.    Taxes. Except to the extent otherwise specifically provided in an
employment or consulting agreement between you and the Company, by signing this
Award Agreement, you acknowledge that you shall be solely responsible for the
satisfaction of any taxes that may arise pursuant to this Award (including taxes
arising under Sections 409A (regarding deferred compensation) or 4999 (regarding
golden parachute excise taxes), and that neither the Company nor the Committee
shall have any obligation whatsoever to pay such taxes or to otherwise indemnify
or hold you harmless from any or all of such taxes. The Committee shall have the
sole discretion to interpret the requirements of the Code, including Section
409A, for purposes of the Plan and this Award Agreement.
8.    Not a Contract of Employment. By executing this Award, you acknowledge and
agree that (i) any person who is terminated before full vesting of an award,
such as the one granted to you by this Award Agreement, could claim that he or
she was terminated to preclude vesting; (ii) you promise never to make such a
claim; (iii) nothing in this Award Agreement or the Plan confers on you any
right to continue an employment, service or consulting relationship with the
Company, nor shall it affect in any way your right or the Company’s right to
terminate your employment, service, or consulting relationship at any time, with
or without Cause; and (iv) the Company would not have granted this Award to you
but for these acknowledgements and agreements.
9.    Investment Purposes. By executing this Award Agreement, you represent and
warrant that any Shares issued to you pursuant to your Option will be held for
investment purposes only for your own account, and not with a view to, for
resale in connection with, or with an intent in participating directly or
indirectly in, any distribution of such Shares within the meaning of the
Securities Act of 1933, as amended.
10.    Securities Law Prospectus and Restrictions. By executing this Award
Agreement you acknowledge that you have received a copy of the Prospectus
describing the Plan. A copy of the Plan’s Prospectus is attached as Exhibit D.
Regardless of whether the offering and sale of this Option or Shares under the
Plan have been registered under the Securities Act of 1933, as amended (the
“Securities Act”), or have been registered or qualified under the securities
laws of any state, the Company at its discretion may impose restrictions upon
the sale, pledge or other transfer of such Shares (including the placement of
appropriate legends on stock certificates or the imposition of stop-transfer
instructions) if, in the judgment of the Company, such restrictions are
necessary or desirable in order to achieve compliance with the Securities Act or
the securities laws of any state or any other law or to enforce the intent of
this Award.
11.    Headings. Section and other headings contained in this Award Agreement
are for reference purposes only and are not intended to describe, interpret,
define or limit the scope or intent of this Award Agreement or any provision
hereof.
12.    Severability. Every provision of this Award Agreement and of the Plan is
intended to be severable. If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.
13.    Counterparts. This Award Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute one and the
same instrument.
14.    Notices. Any notice or communication required or permitted by any
provision of this Award Agreement to be given to you shall be in writing and
shall be deemed given (i) when personally delivered to the recipient in writing
or by electronic mail (provided in either case that a written or e-mail
acknowledgement of receipt is obtained), (ii) one (1) business day after being
sent by a nationally recognized overnight courier (provided that a written
acknowledgement of receipt is obtained by the overnight courier) or (iii) four
(4) business days after mailing by certified or registered mail, postage
prepaid, return receipt requested, to the party concerned at the address
indicated below (or such other address as the recipient shall specify by ten
(10) days’ advance written notice given in accordance with this Section):
        
To the Company:
FairPoint Communications, Inc.
Attention: General Counsel
521 East Morehead Street
Suite 500
Charlotte, North Carolina 28202


To the Participant: The last address shown in the Company’s records.


15.    Binding Effect. Except as otherwise provided in this Award Agreement or
in the Plan, every covenant, term, and provision of this Award Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, legatees, legal representatives, successors, transferees, and
assigns.
16.    Modifications. This Award Agreement may be modified or amended at any
time, in accordance with Section 14 of the Plan and provided that you must
consent in writing to any modification that adversely and materially affects any
rights or obligations under this Award Agreement.
17.    Plan Governs. By signing this Award Agreement, you acknowledge that you
have received a copy of the Plan, and that your Award Agreement is subject to
all the provisions contained in the Plan, the provisions of which are made a
part of this Award Agreement and your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan. In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.
18.    Governing Law. The laws of the State of Delaware shall govern the
validity of this Award Agreement, the construction of its terms, and the
interpretation of the rights and duties of the parties hereto.
BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that this Award is made under and
governed by the terms and conditions of this Award Agreement and the Plan.
FAIRPOINT COMMUNICATIONS, INC.


By:                                


Name:                                


Title:                                


PARTICIPANT


The undersigned Participant hereby accepts the terms of this Award Agreement and
the Plan.


Signature:                             


Printed Name of Participant:                 






Exhibit A
FAIRPOINT COMMUNICATIONS, INC.
AMENDED AND RESTATED 2010 LONG TERM INCENTIVE PLAN


as amended and restated effective May 12, 2014
____________________________
Plan Document
(attached under this page)
____________________________
Exhibit B
FAIRPOINT COMMUNICATIONS, INC.
AMENDED AND RESTATED 2010 LONG TERM INCENTIVE PLAN


as amended and restated effective May 12, 2014
__________________________________________
Form of Exercise of Stock Option Award Agreement
___________________________________________


FairPoint Communications, Inc.
521 East Morehead Street, Suite 500
Charlotte, North Carolina 28202
Attention:     General Counsel
        
Dear Sir or Madam:
The undersigned elects to exercise his/her Option to purchase _____ shares of
Common Stock of FairPoint Communications, Inc. (the “Company”) under and
pursuant to a Stock Option Award Agreement dated as of ______________.
1. Method of Exercise     (Choose One)
c Delivered herewith is a check and/or, if the Compensation Committee has
allowed, shares of Common Stock owned by the undersigned, valued at the closing
sale price of the stock on the business day prior to the date of exercise, as
follows:
$____________    in cash or check
$____________    in the form of _____ shares of Common Stock,
valued at $___________ per share
$     Total
c The undersigned elects a net exercise, hereby authorizing the Company to
withhold from the shares otherwise subject to this Option a number of shares
sufficient to cover the exercise price and minimum statutory withholding taxes
payable pursuant to this exercise.
The shares (netted, if paragraph 2 is marked) will be sent to your UBS account
on the 3rd day following the exercise date.
Very truly yours,
_________________                                        
Date                    Optionee


Exhibit C
FAIRPOINT COMMUNICATIONS, INC.
AMENDED AND RESTATED 2010 LONG TERM INCENTIVE PLAN


as amended and restated effective May 12, 2014
_________________________________
Designation of Death Beneficiary
_________________________________
In connection with the Awards designated below that I have received pursuant to
the FairPoint Communications, Inc. 2010 Long Term Incentive Plan (the “Plan”)
whether before, on, or after its amendment and restatement effective May 12,
2014, I hereby designate the person specified below as the beneficiary upon my
death of my interest in such Awards. This designation shall remain in effect
until revoked in writing by me.
Name of Beneficiary:                                
Address:                        __________________
Social Security No.:                                
This beneficiary designation relates to any and all of my rights under the
following Award or Awards:
¨    any Award that I have received or ever receive under the Plan.
¨
the _____________ Award that I received pursuant to an award agreement dated
____ __, 20__ between myself and the Company.

I understand that this designation operates to entitle the above named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date.
Date:                            
By:                            
Name of Participant
Sworn to before me this
____day of ____________, 20__
___________________________
Notary Public
County of    _________________
State of    __________________
Exhibit D
FAIRPOINT COMMUNICATIONS, INC.
AMENDED AND RESTATED 2010 LONG TERM INCENTIVE PLAN


as amended and restated effective May 12, 2014
____________________________
Prospectus describing the Plan
(attached under this page)
____________________________










